Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 17-23) in the reply filed on 5/26/21 is acknowledged.
2.	The Restriction Requirement is deemed proper and is therefore made FINAL.
3.	Claims 1-16 and 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/21.
4.	Currently claims 17-23 are under consideration.

Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, see the specification page 24-25 and 34-40. Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.
6.  	The information disclosure statement filed 12/23/20 has been considered as to the merits before First Action. 
Priority
7.    The first line of the specification should be updated to include “U.S. Patent No. 10,934,356”. Appropriate correction is required.
Specification
8.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Please see sections 73 and 88 of the disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	The term "progressed" in claim 18 is a relative term which renders the claim indefinite.  The term "progressed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Please note: examiner was unable to ascertain if the instant claims were restricted from application number 16/144,549 now US Patent #10,934,356. Applicant is invited to shown evidence of such a restriction requirement.
Double Patenting
10.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


11.  	Claims 17 and 19-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent #10,934,356. 
The instant invention and US Patent #10,934,356 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of pembrolizumab to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the pembrolizumab, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
Therefore the claims of US Patent No. 10,934,356 read on the same sample population, administer the same pembrolizumab compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in US Patent #10,934,356. The methods are not patentably distinct.



Please see US Patent #10,934,356 as set forth above.
The claims in US Patent #10,934,356 do not require the cancer in the patient to progress after the patient received the prior cancer therapy drug. 
However, Lipson disclose treatment with anti-PD-1 antibodies following prior treatment with 5-Fu (fluoropyrimidine) and leuovorin (page 463, 2nd paragraph – page 464). The 71 year old male began treatment in October 2003, anti-PD-1 therapy began in 2007, and a follow up treatment in 2011 had no evidence of disease recurrence. See page 464, 1st column. 
The successful application of PD-1/PD-L1 pathway blockade in treating a diversity of solid tumors underscores the power of immunotherapy in combating not only cancers traditionally considered to be immunogenic, such as melanoma and RCC, but also epithelial malignancies such as NSCLC and CRC which are commonly viewed as refractory to immunotherapy. Preclinical evidence suggests that continuous antigen exposure of cytolytic T cells may induce a tolerant or "exhausted" state in which T-cell effector functions and transition to memory T cells are impaired (i.e. cancer recurrence after cancer therapy drug). 


Absent evidence to the contrary the progression of cancer in the patient after the patient has received a prior therapy drug is deemed obvious.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to treat a patient with an anti-PD-1 antibody like pembrolizumab after the patient has received a prior therapy drug because Lipson et al. taught that preclinical evidence suggested that continuous antigen exposure (i.e. prior cancer therapy drug) of cytolytic T cells may induce a tolerant or "exhausted" state in which T-cell effector functions and impair the transition to memory T cells (cancer progressed in the patient or disease recurrence). PD-1 pathway blockade may restore the functions of exhausted T cells with long-term clinical benefit generating powerful memory T cells that may provide an ongoing antitumor dynamic and keep tumors in check for months to years, even in the absence of continued therapy.  (Discussion - page 467).  
One skilled in the art would have treated a patient with an anti-PD-1 antibody like pembrolizumab; after the patient has received a prior therapy drug, because Lipson et al. demonstrated that anti-PD-1 therapy  treatment after prior drug therapy retarded disease recurrence. See page 464, 1st column. 
One skilled in the art would have been motivated to employ the method of Lipson et al. in order to effectively treat the patient’s disease. 

13.	Claims 17 and 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 32, 37, 38, 42, 43, 45-55, 60, 61, 65, 66, and 68-79 of copending Application No. 15/523,451. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 15/523,451 are drawn to a method for assessing therapeutic benefit of an immunotherapeutic regimen in a subject comprising: detecting the presence of a high microsatellite instability (MSI-high) or a mismatching repair (MMR) deficiency status in a tumor sample from the subject, and reporting a predicted therapeutic benefit for the subject when the presence of MSI-high or MMR deficiency is detected in the tumor sample, wherein the therapeutic benefit for the subject is improved relative to the therapeutic benefit for a reference subject having a corresponding reference tumor sample that does not exhibit MSI-high or MMR deficiency status. The present claims would be obvious over the claims of Application No. 15/523,451.
The instantly claimed method and the claims in US Application #15/523,451 specifically recite that the patient is administered an effective amount of pembrolizumab. 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 32, 37, 38, 42, 43, 45-55, 60, 61, 65, 66, and 68-79 of copending Application No. 15/523,451 in view of Lipson et al. (Clin Cancer Res. Vol.19, No.2, pages 462-468, 2013). 
Please see the rejection over Application No. 15/523,451 as set forth above. 
The claims in Application No. 15/523,451 do not require the cancer in the patient to progress after the patient received the prior cancer therapy drug. 
However, Lipson disclose treatment with anti-PD-1 antibodies following prior treatment with 5-Fu (fluoropyrimidine) and leuovorin (page 463, 2nd paragraph – page 464). The 71 year old male began treatment in October 2003, anti-PD-1 therapy began in 2007, and a follow up treatment in 2011 had no evidence of disease recurrence. See page 464, 1st column. 
The successful application of PD-1/PD-L1 pathway blockade in treating a diversity of solid tumors underscores the power of immunotherapy in combating not only cancers traditionally considered to be immunogenic, such as melanoma and RCC, but 

also epithelial malignancies such as NSCLC and CRC which are commonly viewed as refractory to immunotherapy. Preclinical evidence suggests that continuous antigen exposure of cytolytic T cells may induce a tolerant or "exhausted" state in which T-cell effector functions and transition to memory T cells are impaired (i.e. cancer recurrence after cancer therapy drug). 
PD-1 pathway blockade may restore the functions of exhausted T cells with long-term clinical benefit generating powerful memory T cells that may provide an ongoing antitumor dynamic and keep tumors in check for months to years, even in the absence of continued therapy.  (Discussion - page 467).  
Absent evidence to the contrary the progression of cancer in the patient after the patient has received a prior therapy drug is deemed obvious.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to treat a patient with an anti-PD-1 antibody like pembrolizumab after the patient has received a prior therapy drug because Lipson et al. taught that preclinical evidence suggested that continuous antigen exposure (i.e. prior cancer therapy drug) of cytolytic T cells may induce a tolerant or "exhausted" state in which T-cell effector functions and impair the transition to memory T cells (cancer progressed in the patient or disease recurrence). PD-1 pathway blockade may restore the functions of exhausted T cells with long-term clinical benefit generating powerful memory T cells that may provide an ongoing antitumor dynamic and keep tumors in check for months to years, even in the absence of continued therapy.  (Discussion - page 467).  
st column. 
One skilled in the art would have been motivated to employ the method of Lipson et al. in order to effectively treat the patient’s disease. 
Therefore the claims of Application No. 15/523,451 in view of Lipson et al. read on the same sample population, administer the same pembrolizumab compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in Application No. 15/523,451. The methods are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	For reasons aforementioned, no claims are allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner can normally be reached on Monday- Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
571-272-0816
6/23/21

/LISA V COOK/Primary Examiner, Art Unit 1642